Per Curiam.

Upon careful review of the entire record and the stipulations entered into by the parties, it is clear that respondent violated DR 1-102(A)(6), 3-101(B), 6-101(A)(3) and 7-101(A)(2), and Gov. Bar R. VI. It is also clear from the record that the panel which heard respondent’s testimony fully considered his unsubstantiated testimony and gave him the chance to present supporting medical evidence which could have been considered in mitigation. For whatever reason, the respondent would not, or could not, avail himself of this opportunity.
In light of respondent’s own testimony that he does not want to practice law right now and his awareness of a condition that affects his professional abilities, we agree with the board’s conclusion that “[a]n indefinite suspension will require the respondent to demonstrate to the Board that he is mentally fit to practice law.” Therefore this court orders that the respondent, Gerald N. Mauk, be indefinitely suspended from the practice of law. It is further ordered that the cost of these proceedings be taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.